    Case 1:20-cv-00008-CRC Document 13-5 Filed 02/24/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 PHYLLIS HARRIS, as Personal Rep-
 resentative of the Estate of JAMAL
 FERRELL,
                               Plaintiff,
        vs.                                      Civil Action No. 1:20-cv-00008-CRC

 WASHINGTON METROPOLITAN
 AREA TRANSIT AUTHORITY,

                                 Defendant.



[PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS OR,
        IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

        Upon consideration of Defendant Washington Metropolitan Area Transit Author-

ity’s Motion to Dismiss or, in the alternative, for Summary Judgment, any opposition

thereto, and the relevant legal authorities, it is hereby

        ORDERED that Defendant’s Motion to Dismiss or, in the alternative, for Sum-

mary Judgment, is GRANTED; [therefore, this action IS DISMISSED WITH PREJU-

DICE.] [therefore, the Clerk of the Court shall enter judgment for Defendant Washington

Metropolitan Area Transit Authority on each of Plaintiff’s claims.]

        SO ORDERED.



                                                CHRISTOPHER R. COOPER
                                                United States District Judge
                                                District of Columbia
